 



Exhibit 10.2
NOTE

      $150,000,000.00   May 24, 2006      

     FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of KeyBank National Association
(“Bank”) the principal amount of One Hundred Fifty Million and 00/100 Dollars
($150,000,000.00), or such lesser aggregate amount of Advances as may be made
and outstanding pursuant to Lender’s Commitment under the Loan Agreement
hereinafter described, payable as hereinafter set forth. Borrower promises to
pay interest on the principal amount hereof remaining unpaid from time to time
from the date hereof until the date of payment in full, payable as hereinafter
set forth.
     Reference is made to the Secured Bridge Loan Agreement of even date hereof
among Borrower, Administrative Agent and the Banks (as it may have been or may
hereafter be amended, amended and restated, modified, supplemented or renewed
from time to time, the “Loan Agreement”). Terms defined in the Loan Agreement
and not otherwise defined herein are used herein with the meanings ascribed to
those terms in the Loan Agreement. This is one of the Notes referred to in the
Loan Agreement, and any holder hereof is entitled to all of the rights,
remedies, benefits and privileges provided for in the Loan Agreement. The Loan
Agreement, among other things, contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events upon the terms and
conditions therein specified.
     The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Loan Agreement and in any event on the Maturity
Date (which shall be August 23, 2006, subject to extension as provided in
Section 2.5 of the Loan Agreement).
     Interest shall be payable on the outstanding daily unpaid principal amount
of each Advance outstanding hereunder from the date such Advance was made until
payment in full, and shall accrue and be payable at the rates and on the dates
set forth in the Loan Agreement both before and after default and before and
after maturity and judgment.
     The amount of each payment hereunder shall be made to Bank at
Administrative Agent’s office (as designated by Administrative Agent from time
to time), for the account of Bank, in Dollars and in immediately available funds
not later than 2:00 p.m., Cleveland time, on the day of payment (which must be a
Banking Day). All payments received after 2:00 p.m., Cleveland time, on any
Banking Day, shall be deemed received on the next succeeding Banking Day. Bank
shall keep a record of Advances made by it and payments of principal with
respect to this Note, and such record shall be presumptive evidence of the
principal amount owing under this Note, absent manifest error.
     Without limiting any applicable provisions of the Loan Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.
     Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
     Assignment of this Note is subject to the consent of certain parties
pursuant to Section 11.8 of the Loan Agreement.

 



--------------------------------------------------------------------------------



 



     This Note shall be delivered to and accepted by Bank in the State of New
York, and shall be governed by, and construed and enforced in accordance with,
the internal Laws thereof without regard to the choice of law provisions
thereof.

              “Borrower”
 
            BIOMED REALTY, L.P., a Maryland limited partnership
 
       
 
  By:   BioMed Realty Trust, Inc., its sole general partner
 
       
 
  By   /s/ Gary A. Kreitzer
 
  Title   Executive VP

- 2 -